Citation Nr: 1625883	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-45 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations.

2.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

3.  Entitlement to an effective date prior to April 22, 2008, for the award of special monthly compensation based on the loss of use of the right eye with blindness, having only light perception.

4.  Entitlement to an effective date prior to April 22, 2008, for the award of special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board remanded the Veteran's appeal of the assigned effective dates in August 2014 for additional development, including VA treatment records from 2006.  
Following the remand, an April 2015 rating decision granted entitlement to special monthly compensation based on blindness in both eyes rendering the Veteran so helpless as to be in need of regular aid and attendance, effective December 23, 2014.  

The issues of entitlement to specially adapted housing and a special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to special compensation for the loss of both eyes was received by VA on May 2, 2006.  

2.  While the Veteran had right eye blindness prior to April 22, 2008, it was not manifested by having only light perception.

3.  The earliest date that the Veteran became entitled to special monthly compensation based on the need of aid and attendance is July 1, 2005. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 22, 2008, for special monthly compensation based on blindness in the right eye with only light perception have not been met.  38 U.S.C. § 1114(k), 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a)(4), 3.400(o), 4.79 (2015).

2.  The criteria for an effective date of May 2, 2006, but no earlier, for the award of special compensation based on the need of aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 1114(r)(2), 1502(b), 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.351(b)-(c), 3.352(a), 3.400(o), 3.401(a)(1), 4.79 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015).  The Veteran has been provided satisfactory VCAA notice and proper assistance through obtaining medical records, along with scheduled VA examination.  While the February 2008 notice letter sent to the Veteran prior to the initial adjudication of his claim in May 2008 did not contain information regarding how effective dates are assigned, he will not be prejudiced by the adjudication of his claims.  The Veteran made appropriate arguments in his May 2008 notice of disagreement, and a November 2009 letter subsequently provided the necessary information.  The Veteran and his representative have demonstrated knowledge of the requirements, and the claimant has not identified any additional relevant treatment records that VA should obtain. 

II.  Analysis

The Veteran claims entitlement to an effective date prior to April 22, 2008, for both the award of special monthly compensation based on loss of use of the right eye with blindness, having only light perception; and for an award of special monthly compensation based on the need for aid and attendance.  He asserts that he should have an effective date dating to well before this date, at least in April 2006, and notes that he previously filed for loss of use of his eyes in October 2004.  See May 2008 notice of disagreement. 

The effective date of an award of special monthly compensation, based on an original claim, is either the day following separation from active service or the date entitlement arose, provided the claim was received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

As the Veteran did not file his original claim within one year after his separation from service, the effective date in his case is either the date of receipt of his claim or the date that entitlement arose, whichever is later.

The Veteran's electronic claims files contain a number of vision-related claims that were received by VA prior to the currently assigned effective date of April 22, 2008.  
 
The earliest vision-related claim was received by VA in November 2001.  At that time the appellant claimed entitlement to service connection for "vision loss" secondary to diabetes mellitus, type II.   Service connection for retinopathy was granted in an April 2003 rating decision, and a 50 percent disability rating was assigned, effective November 8, 2001, the date of receipt of the claim.  The April 2003 rating decision denied entitlement to special monthly compensation based on the need for regular aid and attendance, in part, because the Veteran was not blind in both eyes, he was not a patient in a nursing home, and he did not require aid and attendance to perform the routine activities of daily living.  The Veteran did not file a timely notice of disagreement with that rating decision.  Hence, that decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302 (2015).
 
In October 2004, VA received a claim for "compensation" for "loss of vision."  Given that service connection was already in effect for retinopathy the claim was interpreted as a claim of entitlement to an increased disability rating.   A November 2005 rating decision granted a 60 percent disability rating for retinopathy, effective August 23, 2004.  

In May 2006, VA's Director of Compensation and Pension assigned a 90 percent disability rating on an extraschedular basis for type II diabetes mellitus, with bilateral proliferative retinopathy, restricted visual fields, and visual acuity 20/400 bilaterally, with bilateral cataracts, (right greater than left).  A May 2008 rating decision effectuated the grant from April 12, 2006.  

The May 2008 rating decision denied entitlement to a disability rating in excess of 60 percent from August 23, 2004, to April 11, 2006, and as noted, implemented the grant of an extraschedular 90 percent rating for diabetic retinopathy, effective April 12, 2006.  The Veteran did not file a timely notice of disagreement on the increased rating issues following the May 2008 rating decision, and it became final.  38 U.S.C.A. § 7105.
 
Claims of entitlement to specially adapted housing or a special home adaptation grant based on "vision conditions" were received by VA in April 2005.  The Veteran, however, did not evidence an intent to request special monthly compensation based on either loss of use of the right eye,  or based on a need for regular aid and attendance.  The Veteran stated that he was not confined to a nursing home.  Significantly, as noted in the Remand section below, while the Veteran filed a notice of disagreement with the April 2006 rating decision that denied entitlement to specially adapted housing and special home adaptation, the issues have not yet to be properly certified to the Board.  
 
On May 2, 2006, VA received the Veteran's a claim of entitlement to "special compensation for the loss of both eyes due to Diabetes Type II."  The Board finds this request constitutes an informal claim of entitlement to special monthly compensation based on visual impairment.  It was in writing, evidenced a belief in entitlement to special monthly compensation, and requested a determination of entitlement.  38 C.F.R. §§ 3.1(p), 3.155(a); Brannon v. West, 12 Vet. App. 32, 35 (1998).  

While VA failed to timely issue a VCAA notice letter following receipt of the May 2, 2006 claim, a notice letter sent to the Veteran in February 2008 specifies that it was sent regarding his claim for special monthly compensation for retinopathy.  The May 2008 rating decision on appeal granted entitlement to both special monthly compensation based on loss of use of the right eye with blindness, having only light perception, and based on the need for aid and attendance and assigned an effective date of April 22, 2008, for both issues.  The Veteran filed a timely notice of disagreement with the assigned effective dates, and the issues were properly certified to the Board. 

In light of the foregoing, to include the fact that prior rating decisions are final, the record shows that the earliest possible effective date based on the date of receipt of the Veteran's claim is May 2, 2006.  The Board must, however, address whether entitlement arose prior to or after May 2, 2006.  If entitlement arose prior to May 2, 2006, then the May 2, 2006, date of receipt of claim would be the later of the two dates and, therefore, the appropriate effective date.  If entitlement arose after May 2, 2006, then the date on which it was factually ascertainable that the criteria for entitlement were met would be the appropriate effective date.  

A.  Loss of Use, Having Only Light Perception

The criteria for entitlement to special monthly compensation based on loss of use or blindness of one eye, having only light perception, exist when there is inability to recognize test letters at one foot and further examination reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at three feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than three feet is considered of negligible utility.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(4), 4.79.

Prior to May 2, 2006, evidence in the record shows intermittent improvement and worsening of the Veteran's visual impairment.  During the year prior to May 2, 2006, the Veteran's uncorrected visual acuity was measured as 20/200, 20/25, 3/200, and 20/400.  In the months before and after the receipt of the Veteran's claim, however, his best possible corrected vision was only 20/400 in his right eye.  See April 2006 VA Treatment Records.

From May 2, 2006, forward, his right eye visual acuity continued to be measured as 20/400 with correction and 3/200 without correction.  See October 2006 VA Treatment Records.  The following year, the Veteran reported that private physician Dr. Temperley had evaluated his vision in September 2007, and he had been unable to see even the large letter "E" on the eye chart using his right eye.  See December 2007 and March 2008 VA Treatment Records.  Around the time of the May 2008 rating decision, the Veteran told a VA optometrist that Dr. Temperley had told him that "things were stable."  The Veteran is competent to report his lay observations and what Dr. Temperley told him, as he has personal knowledge, and the Board finds his reports credible and entitled to probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Further, Dr. Temperley indicated in a contemporaneous report that the Veteran's right eye visual acuity was only 3/200, even with correction.  See also May 2008 VA Optometry Consult.  

Despite evidence of intermittent improvement, resolving reasonable doubt in the Veteran's favor, the Board finds that evidence in the record establishes that the Veteran's visual acuity was not greater than 3/200 without correction from April 2006 forward.  In May 2008 VA treatment records, the Veteran reported that in April 2008 Dr. Temperley had told him that his visual acuity of only 3/200 with correction was "stable," suggesting that this degree of impairment had been present for some time.  VA treatment records show that at the time of Dr. Temperley's assessment that the Veteran's visual acuity was stable, he was issued a blind cane to use when leaving the house, and that by September 2007, he was already incapable of reading even the largest letter on the Snellen eye chart.  Moreover, private treatment records show that only months before the receipt of the Veteran's May 2, 2006, claim, his right eye visual acuity had already been measured as 3/200 without correction.

The criteria for the benefit at issue, however, also require that the Veteran's right eye blindness is manifested by having only light perception.  In this regard, the record does not contain evidence that establishes that the Veteran's right eye blindness was manifested by having only light perception prior to April 22, 2008.  The May 7, 2008, VA optometry consult cited in the May 2008 rating decision as the basis for finding that the Veteran had only light perception in his right eye does not actually appear to contain such a finding.  Further, medical evidence from outside of this period-in particular, VA examinations-does not confirm that the Veteran had only light perception in his right eye at any point since the receipt of his claim on May 2, 2006.  See October 2014 and February 2015 VA Eye Examinations (vision not limited to no more than light perception only).  

While the Veteran is competent to report his symptoms and functional limitations and to report what his physicians have told him, he is not competent to provide a medical diagnosis or opinion in this case.  These issues are medically complicated, requiring knowledge and training in the overlap of multiple systems of the body as well as the use and interpretation of ophthalmic medical technology.  Jandreau, 492 F.3d at 1377 n.4; Kahana, 24 Vet. App. at 433.

Consequently, the Board assigns greater probative weight to the VA and private medical evidence of record and concludes that the preponderance of the evidence is against entitlement to special monthly compensation based on loss of use of the right eye, having only light perception, prior to April 22, 2008.  Therefore, entitlement to an earlier effective date is denied.  

B.  Aid and Attendance

Entitlement to special monthly compensation based on the need for regular aid and attendance exists when the evidence shows that the Veteran is so nearly helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b).  These criteria are met if the Veteran is blind or nearly so blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or, is a patient in a nursing home because of mental or physical incapacity; or, if the evidence otherwise establishes a factual need for aid and attendance under the criteria in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  

Determinations that the veteran is so helpless as to be in need of regular aid and attendance must be based on the actual requirement of personal assistance from others.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  Relevant considerations include:  inability to dress or undress or generally keep oneself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed oneself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 U.S.C.A. § 1114(r)(2); 38 C.F.R. §§ 3.351, 3.352(a), 4.79.  

Evidence in the record establishes that the Veteran was so nearly helpless as to require the regular aid and attendance of another person prior to April 22, 2008, the currently assigned effective date.  VA treatment records show that as early as July 2005, the Veteran's legal blindness, constricted field of vision, and overall visual impairment made numerous activities of daily living difficult.  From July 2005 on, he was unable to manage his diabetic medication alone due to an inability to read the glucometer or visually tell when insulin syringes were filled to the appropriate level.  From at least April 2006 on, VA treatment records note incapacitation, an inability to write without using a closed circuit television, and an inability to set the temperature on the stove, use a kitchen scale, or safely prepare his own meals in general.  Throughout the relevant period, he was issued several telescopic tools and magnifiers, but they did not work well, and he eventually required a blind cane to leave the house.  While at times he was able to manage his own care using multiple assistive devices, for the majority of the relevant period, he regularly requested and required assistance with multiple activities, including preparing meals, driving to appointments, managing medication, and picking up prescriptions, to protect himself from hazards or dangers incident to his daily environment.  See July 2005, April 2006, October 2006, February 2007, October 2007, November 2007, February and March 2008 VA Treatment Records; April 2008 Dr. Temperley Statement.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the competent, credible, and probative evidence weighs in favor of finding that the criteria for special monthly compensation based on the need for regular aid and attendance were met as of July 1, 2005.  From July 1, 2005 forward, the Veteran was so nearly helpless as to require the regular aid and attendance of another person to protect himself from hazards or dangers incident to his daily environment, to accomplish numerous activities of daily living, and to manage his medical care.

While entitlement to the benefit at issue arose on July 1, 2005, the date of receipt of the Veteran's claim is the later of the two.  Hence, the appropriate effective date for the grant of special monthly compensation based on the need for regular aid and attendance is May 2, 2006.  


ORDER

Entitlement to an effective date earlier than April 22, 2008, for the grant of special monthly compensation based on the loss of use of the right eye with blindness, having only light perception is denied.

Entitlement to an effective date of May 2, 2006, but no earlier, for the grant of special monthly compensation based on the need of aid and attendance is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

In August 2006 the Veteran submitted a request for a new examination.  The Board finds that this statement equates to a timely notice of disagreement with the April 2006 rating decision that denied entitlement to specially adapted housing and special home adaptation.  The RO never issued a statement of the case following the Veteran's timely notice of disagreement.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his representative a statement of the case that addresses the issues of entitlement to specially adapted housing and special home adaptation, which were denied in an April 2006 rating decision.  If the Veteran perfects an appeal by submitting a timely substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


